ORDER DENYING AS MOOT MOTION TO REOPEN AND REINSTATE CASE

A. JAY CRISTOL, Bankruptcy Judge.
THIS CAUSE came before the Court for hearing on May 2, 2002 upon the Debt- or’s April 24, 2002 letter to the Court requesting this case be reopened and reinstated. This case was dismissed on October 16, 2001 for the Debtor’s failure to appear at the § 341 meeting of creditors. The Debtor seeks to reopen the case now, six (6) months after the dismissal, because Debtor’s house is being foreclosed. The record reflects Debtor’s only creditor was the mortgagee.
At the hearing, the Court contacted the mortgagee by telephone to inquire of the status of the foreclosure proceedings. The Court was advised that the foreclosure sale was already completed, the certificate of title had issued and a writ of possession was already delivered to the sheriff for execution. It therefore appears there is no relief the Court can provide the Debtor.
This is just another tragedy caused by the bad advice of an ill-informed petition preparer. The Debtor does not speak English. He sought advice from a Princess Adenauer, who he thought was a lawyer qualified to give bankruptcy advice. The Debtor paid Princess Adenauer $250 to assist him in this case. However, Princess Adenauer did anything BUT assist this Debtor. Princess Adenauer prepared the schedules and petition with an incorrect address for the Debtor. (The Court also notes that Princess Adenauer failed to sign the petition in violation of 11 U.S.C. § 110.) Due to the Debtor’s inaccurate address, the Debtor did not receive notice of the first meeting of creditors and consequently failed to appear at the stated time and date. Debtor’s failure to appear resulted in the case being dismissed.
Debtor, unaware that his case had been dismissed, continued to tender payments to the Trustee, but the Trustee returned the payments [apparently because the case was dismissed]. The Debtor stated he did not understand why the Trustee was returning the payments and when he asked Princess Adenauer what to do, he was advised not to send any more money. This unfortunate Debtor heeded the bad advice of Princess Adenauer and this case remained dismissed while the mortgagee foreclosed on the Debtor’s home. This is truly a sad case which emphasizes the dangers in using a petition preparer. But for the bad advice of this Princess Adenauer, the Debtor may have been able to save his home.
At this juncture, however, the Court cannot help this Debtor. The Court has referred the Debtor to the lender in hopes they can negotiate an arrangement, but this Court can provide no relief to this Debtor as requested in Debtor’s April 24, 2002 letter. Accordingly, It is
ORDERED AND ADJUDGED that Debtor’s motion to reopen and reinstate case is DENIED as moot.